FILED
May 10, 2018

TN COURT OF
WOREERS’ COMPENSATION
CLAIMS

Time: 9:20 AM. EASTERN

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
ELIZABETH RENEE JONES, ) Docket No.: 2016-03-0566
Employee, )
V. )
BLACK’S MOBILE DETAILING ) State File No.: 40660-2016
SERVICE, )
Employer. ) Judge Lisa A. Lowe
)

 

COMPENSATION HEARING ORDER
(DECISION ON THE RECORD)

 

This matter came before the Court for a Compensation Hearing on May 8, 2018.
The issues are Ms. Jones’ entitlement to future medical treatment and permanent partial
disability (PPD) benefits.’ For the reasons below, this Court finds that Ms. Jones
established by a preponderance of the evidence that she is entitled to future medical
treatment. However, she failed to establish by a preponderance of the evidence that she
sustained any permanent medical impairment resulting in entitlement to PPD benefits.

History of Claim

Ms. Jones filed three Requests for Expedited Hearing in this matter. At the
conclusion of the first Expedited Hearing, the Court held Ms. Jones sustained an
accidental injury to her left foot caused by a specific incident arising primarily out of and
in the course and scope of her employment for Black’s Mobile Detailing, an uninsured
employer. The Court awarded medical benefits with Dr. Chris Testerman as the
authorized treating physician. After the second Expedited Hearing, the Court held Ms.
Jones was entitled to eighteen weeks of past temporary disability benefits from May 27
through September 29, 2016, totaling $7,019.82. Following the third Expedited Hearing,

 

' Both Ms. Jones and Black’s Mobile Detailing are self-represented. At the Scheduling Hearing, the
parties agreed for the Court to conduct the Compensation Hearing on the written record. Both were
provided the opportunity to submit additional evidence, but neither did.
the Court held Ms. Jones was entitled to past temporary disability benefits from January 9
through February 17, 2017, in the amount of $2,339.94.

Ms. Jones treated with Dr. Testerman for almost two years. During her last visit,
x-rays revealed Ms. Jones’ foot healed with no mechanical problems. On October 25,
2017, Dr. Testerman placed Ms. Jones at maximum medical improvement and indicated
she retained no permanent impairment as a result of the work injury.

Findings of Fact and Conclusions of Law

“At a compensation hearing where the injured employee has arrived at a trial on
the merits, the employee must establish by a preponderance of the evidence that he or she
is, in fact, entitled to the requested benefits.” Willis v. All Staff; 2015 TN Wrk. Comp.
App. Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6).

Compensability and Medical Benefits

The Court previously held that Ms. Jones sustained an accidental injury to her left
foot caused by a specific incident arising primarily out of and in the course and scope of
her employment. Black’s Mobile Detailing offered no evidence at the Compensation
Hearing to refute the Court’s finding. Therefore, the Court holds that Ms. Jones
established by a preponderance of the evidence that she sustained a compensable work-
related injury. As this is a compensable claim, the Court holds Ms. Jones is entitled to
reasonably necessary future medical treatment recommended by her authorized treating
physician, Dr. Testerman, under Tennessee Code Annotated section 50-6-204.

Permanent Impairment/PPD

The only medical proof addressing permanency is Dr. Testerman’s note, in which
she stated, “Based on the previous evaluation of Ms. Jones, there is 0% permanent
impairment rating.” Ms. Jones failed to offer a contrary medical opinion to establish that
she sustained permanent impairment. Therefore, the Court holds she is not entitled to
PPD benefits.

Payment of Benefits

Although this Court holds Ms. Jones is entitled to future reasonably necessary
medical treatment, payment might not occur, as Black’s Mobile Detailing did not have
workers’ compensation insurance at the time of the accident. Under Tennessee Code
Annotated section 50-6-802(e)(1), however, the Administrator has discretion to pay
medical benefits from the Uninsured Employers Fund to employees who have established
medical causation of their injury and meet the following criteria:
(1) The employee worked for an employer who failed to carry workers’
compensation insurance;

(2) The employee suffered an injury primarily arising in the course and
scope of employment after July 1, 2015;

(3) The employee was a Tennessee resident on the date of the injury; and

(4) The employee provided notice to the Bureau of the injury and the
employer’s failure to provide workers’ compensation insurance no more
than sixty days after the injury occurred.

Tenn. Code Ann. § 50-6-801(d)(1)-(4) (2017).

In the previous orders, the Court adopted the findings contained in the Bureau’s

Investigation Report, admitted into evidence without objection as Exhibit 3. Based on
the testimony and evidence introduced at the prior Expedited Hearings, the Court found:

(1) Black’s failed to carry workers’ compensation insurance;

(2) Ms. Jones suffered an injury arising primarily out of and in the course and
scope of employment after July 1, 2015;

(3) Ms. Jones was a Tennessee resident on May 23, 2016, the date of the injury;

(4) Ms. Jones provided notice to the Bureau of the injury and Black’s failure to
provide workers’ compensation within sixty days after the injury occurred; and

(5) Ms. Jones is entitled to past and on-going medical benefits.

Based on those findings, the Court holds Ms. Jones met the statutory criteria to receive
medical benefits from the Uninsured Employers Fund, subject to the Administrator’s
discretion.

IT IS, THEREFORE, ORDERED as follows:

1.

2.

Ms. Jones is not entitled to permanent partial disability benefits.

Ms. Jones shall receive future medical benefits under the statute with Dr. Testerman
designated as the authorized treating physician.

Ms. Jones is eligible to receive future medical benefits at the discretion of the
Administrator from the Uninsured Employer’s Fund under Tennessee Code
Annotated section 50-6-801, et seg. The clerk shall forward a copy of this order to
the Administrator for consideration of payment for future treatment.

Costs of $150.00 are assessed against Black’s Mobile Detailing under Tennessee
Compilation Rules and Regulations 0800-02-21-.07 (2016), to be paid within five
days of entry of this order. It shall also file Form SD-2 within that timeframe.
5. Absent an appeal of this order, it shall become final thirty days after issuance.

ENTERED May 10, 2018.

Exhibits:

(ue Aline

LISA A. LOWE, JUDGE
Court of Workers’ Compensation Claims

 

APPENDIX

EXHIBIT 1: Affidavit of Elizabeth Jones

EXHIBIT 2: Affidavit of Mariah R. Paz

EXHIBIT 3: Expedited Request for Investigation Report by Kimberly Stoner
EXHIBIT 4: Medical Records of North Knoxville Medical Center

EXHIBIT 5: Medical Records from Dr. Chris Testerman

EXHIBIT 6: Dr. Testerman’s zero-percent impairment rating

Technical Record:

CANAARWNS

Petition for Benefit Determination

Dispute Certification Notice

First Request for Expedited Hearing

Amended Dispute Certification Notice

Expedited Hearing Order Granting Medical Benefits

Second Request for Expedited Hearing

Expedited Hearing Order Granting Past Temporary Disability Benefits
Third Request for Expedited Hearing

Request for Taxpayer Identification Number and Certification, Form W-9

10. Handwritten Statement of Average Pay and Wage Statement
11. Expedited Hearing Order Granting Past Temporary Partial Disability Benefits
CERTIFICATE OF SERVICE

I certify that a true and correct copy of the Compensation Hearing Order was sent
to the following recipients by the following methods of service on May 10, 2018.

 

 

 

 

 

 

 

 

 

 

Name Certified | Fax | Via Service sent to:
Mail Email
Elizabeth Renee x Mariahpaz3 8@gmail.com
Jones,
Self-Represented
Employee
Shawn Black, x blackdemont@yahoo.com
Self-Represented
| Employer
LaShawn Pender, x Lashawn.pender@tn.gov
Program Coordinator

 

We

pn i AA wd) fobs Middl

PENNY S} SHRUM, Court Clerk / iki
WC.CourtClerk@tn.gov